                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 19-00076-01

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

TRENTON J. MILLER                                MAGISTRATE JUDGE HORNSBY

                                        ORDER

      For the reasons assigned in the Report and Recommendation (Record Document

30) of the Magistrate Judge previously filed herein, and having thoroughly reviewed the

record, including the written objections and response thereto filed (Record Documents

32-33), and concurring with the findings of the Magistrate Judge under the applicable law;

      IT IS ORDERED that Defendant’s Motion to Suppress (Record Document 16) be

and is hereby DENIED.

      THUS DONE AND SIGNED, at Shreveport, Louisiana, this the 26th day of

February, 2020.
